DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, 15-16, and 19-20 in the reply filed on April 2, 2021 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 26, 2018 was considered by the examiner.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5-6,
Claims 5-6 state that the ration can be lower than 30:1 or 10:1. The term “even lower” does not include a bottom number. Therefore, the claim encompasses a lower range of 0.00001:1 or even 0:1. Both of these means that there does not have to be any N2O at all. 
Under MPEP 2173.05(c), this is indefinite because there must be some amount of oxygen to form the interlayer insulating layer made of silicon oxide (silicon oxide is formed by these two materials). Thus, a lower limit is required in order to actually form the material, but the claim does not require a lower limit. Therefore, one of ordinary skill in the art would not know the metes and bounds of the claim term because they will not be aware of what the minimum amount of N2O is necessary to not only form the silicon oxide, but also to form a working range necessary to create the interface 180 of Applicant’s alleged invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Okumura et al. (US 2016/0322390 A1) (“Okumura”).
Regarding claim 1, Okumura teaches at least in figure 14:
	forming an active layer (220); 
forming a gate electrode insulating layer (230) on the active layer (220); 
forming a gate electrode (240) on the gate electrode insulating layer (230); 
forming an interlayer insulating layer (250) on the gate electrode (240) to cover the gate electrode (240) and the active layer (220) so that an interface between the interlayer insulating layer (250) and the active layer (220) possesses a donor-like defect state (¶ 0140, where 215 of 
forming a via hole (where 260 and 270 go through 250 and connect to 220; ¶ 0071 where the source and drain electrodes are disposed in contact holes, e.g. vias) in the interlayer insulating layer (250) so that the active layer is exposed (the active layer 220 must be exposed in order to form the source/drain electrodes such that they contact the active layer as shown); and 
forming a source electrode and a drain electrode (260/270) on the interlayer insulating layer (250) so that the source electrode and the drain electrode (260/270) are electrically coupled to the active layer (220)  through the via hole (the holes which are occupied by 260/270), respectively.
Regarding claim 2, Okumura teaches at least in figure 14:
making a portion of the active layer that is in contact with the interlayer insulating layer conductive by an annealing process (¶ 0096, where an anneal process be used to facilitate the oxygen reaction between 170/250 and 150/220).
Regarding claim 3, Okumura teaches at least in figure 14:
wherein the step of forming the interlayer insulating layer  (250) comprises (detailed below): 
depositing a material of the interlayer insulating layer (250) on the gate electrode (240), 
so that an oxygen content in the interlayer insulating layer is lower than an oxygen content of a standard stoichiometric ratio, wherein the oxygen content of the standard stoichiometric ratio represents the oxygen content in the interlayer insulating layer obtained by calculating chemical composition of a material of the interlayer insulating layer (¶ 0068, where the interlayer insulating layer 170/250 may have an oxygen content ration lower than a portion 
Regarding claim 8, Okumura teaches at least in figure 14:
wherein the active layer comprises IGZO (¶ 0062).

Claim(s) 4-7, 15-16, and 19-20 is/are rejected under 35 U.S.C. 103 as obvious over Okumura, in view of Li et al., "Effect of etching stop layer on characteristics of amorphous IGZO thin film transistor fabricated at low temperature", AIP Advances 3, 032137 (2013); doi: 10.1063/1.4798305 (“Li”).
Regarding claim 4, Okumura does not teach:
wherein the step of forming the interlayer insulating layer comprises: 
co-depositing two or more sources on the gate electrode to form an insulating oxide; 
calculating a supply amount of the two or more sources based on a chemical reaction equation by using reaction of the two or more sources to generate the insulating oxide, according to the standard stoichiometric ratio of the insulating oxide; 
controlling the supply amount of the source with a high oxygen content of the two or more sources below the calculated supply amount.

Li teaches:
wherein the step of forming the interlayer insulating layer (SiOx) comprises: 
co-depositing two or more sources on the gate electrode to form an insulating oxide (pg 2 at line 3 where N20 and SiH4 were co-deposited); 
calculating a supply amount of the two or more sources based on a chemical reaction equation by using reaction of the two or more sources to generate the insulating oxide, according to the standard stoichiometric ratio of the insulating oxide; controlling the supply amount of the source with a high oxygen content of the two or more sources below the calculated supply amount (figure 2, where the ratio of N20 and SiH4 were controlled from 4:1 to 100:1. This resulted in being able to control the threshold voltage of the devices).

It would have been obvious to one of ordinary skill in the art to replace the interlayer insulating layer of Okumura with the interlayer insulating layer of Li because SiOx is an extremely common insulating layer in the industry, and one of ordinary skill in the art would know that this would be an obvious replacement for the interlayer insulating material of Okumura. Second by replacing the interlayer insulating layer material of Okumura with the common, well-known, and well-understood materials SiOx one can follow the teachings of Li and adjust the threshold voltage of the device. Further, by following the teachings of Li one would also being gaining the same advantages as discussed by Okumura. This is because the ratios proposed by Li would result in the same transfer of oxygen atoms/ions from the active layer to the interlayer insulating layer. Thus, it would have been obvious to one of ordinary skill in the art to replace the material of Okumura with the material of Li and use the process of Li to get the same result as described by Okumura. 
Regarding claim 5, Li teaches:
wherein the step of forming the interlayer insulating layer comprises: co-depositing N20 and SiH4 on the gate electrode, wherein a volume flow ratio of the N20 to the SiH4 is about 30:1 or even lower (figure 2).
Regarding claim 6, Li teaches:
The method according to claim 5, wherein the volume flow ratio of the N20 to the SiH4 is about 10:1 or even lower (figure 2).
Regarding claims 7, and 19-20, Li teaches:

Regarding claims 15-16, Li teaches:
In figure 2 that the ratio of N2O:SiH2 can be 4:1 (4) up to 100:1 (100). Since the claimed range lies within the prior art range the prior art teaches these limitations. MPEP 2144.05.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822